DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 2/10/22 regarding application 16/693425 that was initially filed on 11/25/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 7, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan, US 2008/0144716 A1 (hereinafter De Haan) in view of Liu et al., US 2020/0260111 A1 (hereinafter Liu), and further in view of Chien et al., US 2016/0366435 A1 (hereinafter Chien).

	As for claim 1, De Haan discloses apparatus for decoding ([0002], e.g., encoding, note the corresponding decoding) a current block ([0041], e.g., block) of a current frame ([0002], e.g., image) of a video ([0002], e.g., video) frame, comprising: a memory ([0044], e.g., computer, note the memory in the computer); and a processor ([0044], e.g., computer, note the processor in the computer), the processor configured to execute instructions stored in the memory to: decode a first parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group) associated with a first segment ([0036], e.g., two or more groups, note a first group) comprising a first subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) of the current frame with respect to a first reference frame ([0002], e.g., predecessors), a second parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a second set of parameters for a second group) associated with a second segment ([0036], e.g., two or more groups, note a second group) comprising a second subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) of the current frame, and a third parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a third set of parameters for a third group) comprising a third subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) associated with a third segment ([0036], e.g., two or more groups, note a third group) of the current frame, wherein each of the first subset of blocks, the second subset of blocks, and the third subset of blocks comprises a respective subset ([0036], e.g., two or more groups) of blocks of the current frame that is less than ([0036], e.g., divided) all blocks of the current frame; associate the ([0002], e.g., video coding framework such as MPEG or H.261 and encoding determined motion vector, note the motion vector uses the reference frame) first parameterized motion model with the first reference frame; and in response to determining that the current block is encoded using the first parameterized motion model, decode ([0002], e.g., encoding, note the corresponding decoding) the current block using the first parameterized motion model. 
	De Haan does not explicitly disclose decode from a header of the video frame in a compressed bitstream, a motion model. 
	However, Liu teaches decode from a header ([0066], e.g., header) of the video frame ([0066], e.g., picture) in a compressed bitstream, a motion model ([0066], e.g., motion parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan and Liu before him/her to modify the method for motion vector determination  of De Haan with the teaching of method and apparatus for global 
	De Haan as modified by Liu does not explicitly teach a second parameterized motion model with respect to the first reference frame, and a third parameterized motion model with respect to a second reference frame, wherein the first reference frame and the second reference frame are used for decoding the video frame. 
	However, Chien teaches a second parameterized motion model with respect to the first reference frame ([0113], e.g., intra-coded, note that more than a block are referring the same reference), and a third parameterized motion model with respect to a second reference frame ([0113], e.g., inter-coded), wherein the first reference frame and the second reference frame are used for decoding ([0055], e.g., decoding) the video frame. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, and Chien before him/her to modify the method for motion vector determination  of De Haan with the teaching of sub-prediction unit motion vector prediction using spatial and/or temporal motion information of Chien with a motivation to provide an efficient bitstream by using best available references.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, De Haan further discloses to determine that the current block is encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, an indicator ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group) identifying that the current block is encoded using the first parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, De Haan further discloses to determine that the current block is encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, parameters of the first parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group).

	As for claim 12, the claim recites a method of the apparatus of claim 1, and is similarly analyzed.

	As for claim 13, the claim recites a method  of the apparatus of claim 2, and is similarly analyzed.

	As for claim 18, the claim recites a method   of the apparatus of claim 7, and is similarly analyzed.

	2.	Claims 3 - 6, 8, 9, 14 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan in view of Liu, Chien, and further in view of He et al., US 2013/0121416 A1 (hereinafter He).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	De Haan as modified by Liu and Chien does not explicitly teach the indicator comprises a global motion model type. 
	However, He teaches the indicator comprises a global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	De Haan as modified by Liu and Chien does not explicitly teach the global motion model type indicates global motion or zero global motion. 
([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 3. 
	De Haan as modified by Liu and Chien does not explicitly teach the instructions further comprise instructions to: determine parameters of the first parameterized motion model based on the global motion model type. 
	However, He teaches the instructions further comprise instructions to: determine parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an 

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. 
	De Haan as modified by Liu and Chien does not explicitly teach the instructions further comprises to: decode, from the compressed bitstream, the global motion model type. 
	However, He teaches the instructions further comprises to: decode, from the compressed bitstream ([0038], e.g., payload), the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	De Haan as modified by Liu and Chien does not explicitly teach the instructions further comprise instructions to: in response to determining that the current block is not 
	However, He teaches the instructions further comprise instructions to: in response to determining ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) that the current block is not encoded using the first parameterized motion model, decode the current block using translational motion compensation ([0056], e.g., translation in Table 1).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	De Haan as modified by Liu and Chien does not explicitly teach to determine that the current block is not encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, an indicator identifying that the current block is encoded using zero global motion. 
	However, He teaches to determine that the current block is not encoded using the first parameterized motion model comprises to: decode, from the compressed ([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 14, the claim recites a method  of the apparatus of claim 3, and is similarly analyzed.

	As for claim 15, the claim recites a method  of the apparatus of claim 4, and is similarly analyzed.

	As for claim 16, the claim recites a method  of the apparatus of claim 5, and is similarly analyzed.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. 
	De Haan as modified by Liu and Chien does not explicitly teach the identifying the first parameterized motion model corresponding to the global motion model type 
	However, He teaches the identifying the first parameterized motion model corresponding to the global motion model type comprises: decoding, from the compressed bitstream ([0038], e.g., payload), the global motion model type; and determining parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 12. 
	De Haan as modified by Liu and Chien does not explicitly teach in response to determining that another block of the video frame is not encoded using any parameterized motion model, decoding the another block using translational motion compensation. 
([0030], e.g., subsequent video pictures, note another block of the subsequent picture) of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any parameterized motion model, decoding the another block using translational motion compensation ([0056], e.g., translation in Table 1).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. 
	De Haan as modified by Liu and Chien does not explicitly teach determining that the another block of the video frame is not encoded using any the parameterized motion model comprises: decoding, from the compressed bitstream, an indicator identifying that the another block is encoded using zero global motion. 
	However, He teaches determining that the another block of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any the parameterized motion model comprises: ([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	3.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan in view of Liu, Chien, and further in view of Lainema et al., US 7200174 B2 (hereinafter Lainema).

	As for claim 10, De Haan discloses an apparatus for decoding ([0002], e.g., encoding, note the corresponding decoding) a current block ([0041], e.g., block) of a current frame ([0002], e.g., image) of a video ([0002], e.g., video) frame, the apparatus configured to: decoding two or more parameterized motion models ([0028], e.g., a set of parameters and [0036], e.g., two or more groups) associated respectively with two or more segments ([0036], e.g., two or more groups) of the current frame to be decoded; wherein each of the two or more segments ([0036], e.g., two or more groups) of the current frame comprises a respective group ([0036], e.g., for a block or object the pixels are divided in two or more groups, note a large size object such that the one or more divided groups contains multiple blocks) of blocks of the current frame that contains less than all blocks of the current frame; associate the parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups) with a segment of the two or more segments ([0036], e.g., two or more groups) of the current frame. 
	De Haan does not explicitly disclose decoding, from a header of the video frame, two or more parameterized motion models;  identify, using the header of the video frame, a parameterized motion model of the two or more parameterized motion models. 
	However, Liu teaches decoding, from a header ([0066], e.g., header) of the video frame ([0066], e.g., picture), two or more parameterized motion models ([0066], e.g., motion parameters);  identify, using the header ([0066], e.g., header) of the video frame, a parameterized motion model of the two or more parameterized motion models ([0066], e.g., motion parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan and Liu before him/her to modify the method for motion vector determination  of De Haan with the teaching of method and apparatus for global motion compensation in video coding system of Liu with a motivation to process the encoded video data efficiently by processing motion data together before it is needed.
	De Haan as modified by Liu does not explicitly teach parameterized motion models with respect to a reference frame that is used for decoding the video frame, associate the parameterized motion model with a segment of the two or more segments of the reference frame. 
([0113], e.g., intra-coded, note that more than a block are referring the same reference) that is used for decoding the video frame, associate the parameterized motion model with a segment of the two or more segments of the reference frame ([0113], e.g., intra-coded, note that more than a block are referring the same reference).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, and Chien before him/her to modify the method for motion vector determination  of De Haan with the teaching of sub-prediction unit motion vector prediction using spatial and/or temporal motion information of Chien with a motivation to provide an efficient bitstream by using best available references.
	De Haan as modified by Liu and Chien does not explicitly teach determine whether to decode the current block using the parameterized motion model or to decode the block using inter-prediction; and  in response to determining that the current block is to be decoded using the parameterized motion model, decode the current block using the parameterized motion model. 
	However, Lainema teaches determine whether to decode the current block using the parameterized motion model (col. 3, ll. 45-55, e.g., affine motion model and quadratic motion model) or to decode the block using inter-prediction (col. 1, ll. 21-26, e.g., other already coded and transmitted frame and col. 3, ll. 17-27, e.g., translational motion model); and  in response to determining that the current block is to be decoded using the parameterized motion model, decode the current block using (col. 3, ll. 45-55, e.g., affine motion model and quadratic motion model).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and Lainema before him/her to modify the method for motion vector determination  of De Haan with the teaching of video coding system of Lainema with a motivation to improve coding efficiency by performing tradeoff between the number of motion coefficients and prediction performance as taught by Lainema (col. 3, ll. 45-49).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. 
	De Haan as modified by Liu and Chien does not explicitly teach to determine that the current block is to be decoded using the parameterized motion model comprises to: decode, from a compressed bitstream, an indicator identifying that the current block is encoded using the parameterized motion model. 
	However, Lainema teaches to determine that the current block is to be decoded using the parameterized motion model comprises to: decode, from a compressed bitstream, an indicator identifying that the current block is encoded using the parameterized motion model (col. 3, ll. 45-49, coefficients).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Liu, Chien, and Lainema before him/her to modify the 

Response to Arguments
Applicant 's arguments filed 2/10/22 have been fully considered but they are not persuasive.
	Claim 1: Applicant argues that De Haan cannot show "decod[ing] from a header of the video frame ... a first parameterized motion model associated with a first segment comprising a first subset of blocks of the current frame with respect to a first reference frame, [and] a second parameterized motion model associated with a second segment comprising a second subset of blocks of the current frame with respect to the first reference frame." Examiner respectfully disagrees. De Haan discloses an object which is divided in groups in [0036]. When the groups are large, it would include more than one block. One example is shown in Fig. 2 which is a large object that contains multiple blocks. An object that is larger than the one in Fig.2 would contain even more blocks. Similarly, although Applicant argues that De Haan does not assign the same motion vector to more than one block, as explained above, when a group is large, the same motion vector would be assigned to multiple blocks.
Claim 12: The same reasoning to Claim 1 applies to here.
Claims 3-6, 8-9, 14-17, 19-20: The same reasoning to Claim 1 applies to here.
Claim 10-11: The same reasoning to Claim 1 applies to here.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Weese et al., US 2017/0301096 A1, discloses analyzing aortic valve calcification. 
        2.    Sherigar, US 2006/0227865 A1, discloses a unified architecture for inverse scanning according to a plurality of scanning schemes. 
        3.    Le_Floch et al., US 2013/0028325 A1, discloses an encoder extracts motion vectors from a frame I(t-1) preceding the frame I(t) being encoded, to create a motion complexity map and creating an irregular grid of cells, the sizes of the cells based on the complexity of motion in the frame at a respective position. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485